              Case 2:20-cv-00673-JCC Document 26 Filed 03/08/21 Page 1 of 1




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9          MING-QIANG WANG,                                   CASE NO. C20-0673-JCC
10                                 Plaintiff,
                                                               MINUTE ORDER
11                  v.

12          HARTFORD LIFE AND ACCIDENT
            INSURANCE COMPANY,
13
                                   Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.

16 Coughenour, United States District Judge:

17          This matter comes before the Court on the parties’ stipulation for an order of dismissal

18 (Dkt. No. 25). Under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), a case may be dismissed

19 without a court order if a notice of a stipulation of dismissal is signed by all parties who have

20 appeared. The instant stipulation meets this requirement and, accordingly, is self-executing. Fed.

21 R. Civ. P. 41(a)(1)(A). This action is therefore DISMISSED with prejudice and without an award

22 of costs or attorney fees to either party.

23          DATED this 8th day of March 2021.

24                                                          William M. McCool
                                                            Clerk of Court
25
                                                            s/Paula McNabb
26                                                          Deputy Clerk



     MINUTE ORDER, C20-0673-JCC
     PAGE - 1
